The plaintiff in error was convicted on an information charging him with the offense of selling a pretended title to land, and his punishment assessed at a fine of one dollar. Judgment was rendered in pursuance of the verdict. To reverse the judgment, an appeal was taken by filing in this court on May 28, 1914, a petition in error with case-made.
No brief has been filed and when the case was called for final submission no appearance was made on behalf of the plaintiff in error. Whereupon the state moved to dismiss for failure to prosecute the appeal. It appearing that the appeal has been abandoned, the motion to dismiss will be sustained. The appeal is, therefore, dismissed, and the cause remanded to the trial court. *Page 729